NAHMIAS, Justice,
concurring in part and concurring specially in part.
I concur fully in Divisions 1, 2 (a), and 3 of the Court’s opinion. As for Division 2 (b), I agree with the Court’s result but not all of its reasoning. It should be emphasized as to the result that we are now reviewing a general demurrer to the indictment, which limits us to the allegations of the indictment and requires us to treat them as true. With regard to the unlawful surveillance charges we allow to stand, the analysis might be different if we ever consider a full evidentiary record after trial.
Most significantly, I have serious doubts about looking even for guidance to modern “reasonable expectation of privacy” F ourth Amendment jurisprudence in interpreting the pre-2015 statutory language defining a “private place” for purposes of OCGA § 16-11-62 (2) as “a place where one is entitled reasonably to expect to be safe from casual or hostile intrusion or surveillance.” See former OCGA § 16-11-60 (3). That language was approved by the General Assembly in April 1967, see Ga. L. 1967, pp. 844, 852, and appears to be based on similar language in § 250.12 (1) of the 1962 Model Penal Code. It clearly did not refer to the revolution in Fourth Amendment jurisprudence that occurred only later that year, when in December the United States Supreme Court ushered in a new standard for determining the reach of the constitutional privacy protection and first used the term “reasonable expectation of privacy” in Katz v. United States, 389 U. S. 347, 360 (88 SCt 507, 19 LE2d 576) (1967) (Harlan, J„ concurring). See United States v. Jones, 565 U. S. 400, 405-406 (132 SCt 945, 181 LE2d 911) (2012) (discussing the “deviation” from the traditional property-based approach to Fourth Amendment jurisprudence aligned with common-law trespass doctrine that was effectuated by Katz s “reasonable expectation of privacy” approach). See also Hudson v. State, 127 Ga. App. 452, 455 (193 SE2d 919) (1972) (Hall, P. J„ dissenting) (using the phrase “reasonable expectation of privacy” for the first time in a Georgia appellate decision).
Nevertheless, without acknowledging the real roots of former OCGA § 16-11-60 (3), this Court and the Court of Appeals have looked to modern Fourth Amendment case law to determine the scope of the protection against surveillance devices providedby OCGA § 16-11-62 (2), as the Court’s opinion explains. We need not decide today if doing so is really appropriate, because the end result in this case, at least on general demurrer, is the same. And this Court may never need to *634resolve the issue, because in 2015 the General Assembly redefined “private place” in OCGA § 16-11-60 (3) as “a place where there is a reasonable expectation of privacy,” thereby abandoning the Model Penal Code formulation and squarely invoking the modern Fourth Amendment test. See Ga. L. 2015, p. 1046, § 1.
I do not agree with everything said in the text and footnotes of Division 2 (b), but it reaches the right result, so I concur specially in that portion of the Court’s opinion.